DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 10, filed 10/27/22 with respect to the USC 35 112 rejections have been fully considered and are persuasive.  The USC 35 112 rejections of claim 12 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 128 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 128 includes the following equation:                     
                        S
                        L
                        =
                        β
                        1
                        α
                        +
                        β
                        2
                        t
                    
                . The specification only mentions the following equation:                               
                        S
                        L
                        =
                        
                            
                                β
                            
                            
                                1
                            
                        
                        x
                        +
                        
                            
                                β
                            
                            
                                2
                            
                        
                        α
                        +
                        
                            
                                β
                            
                            
                                3
                            
                        
                        t
                         
                    
                . These two equations include different gains as well as different variables, making the equations nonequal to one another, thus rendering the equation in the claim new subject matter. Additionally, Figure 7 includes the steps of finding the values for use in the equation, wherein the step of finding (x) is before the step of finding (α) and (t). Therefore, it would not be obvious to remove the                     
                        
                            
                                β
                            
                            
                                1
                            
                        
                        x
                    
                 from the equation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmen et al. (US 2017/0135315).
Regarding Claim 1, Marmen discloses an apparatus for controlling an animal or animal positions along a course, the animal being a livestock animal, the apparatus comprising: a housing (animal wearable device 100), the housing carrying: at least one angular position sensing device configured to detect at least one angular position of at least part of the animal relative the course as at least one position value (location component 140; “Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]), and at least one controller (computerized controller 130) that is operatively connected to the at least one angular position sensing device (Figure 1B), and programmed to read and compare the at least one angular position value with at least one predetermined value relating to the at least one angular position (“These components may determine location, orientation, speed, velocity, and/or acceleration information with respect to an animal wearing the animal wearable device 100-a.” Paragraph [0059]), for determining if a control action is required, to correct at least one position of the animal to follow the course, the control action being transmitting a control signal to at least one stimulus device (Stimulation component 120) thereby causing the at least one stimulus device to administer at least one form of stimulus to the animal (Figure 7D step 720-c), wherein the at least one stimulus device comprises at least two speakers to apply a first stimulus (“In some embodiments, the stimulation components may also include lights and/or speakers.” Paragraph [0086]), one speaker being on the left side of the apparatus proximal to the animal’s left ear in operation, and the other speaker being on a right side of the apparatus proximal the animal’s right ear in operation (“Device 100-e may include multiple stimulation components; for example, device 100 may show ten stimulation components, with four specifically called out as 120-r/120-s/120-t/120-u.” Paragraph [0086]; Figure 2B), and the first stimulus is a sound that is generated by at least one of the at least two speakers, the sound being audible to the animal (“Speaker may provide sound cues to the animal, such as an audio command to return,” Paragraph [0078]), wherein if it is determined that the control action is required, the at least one controller is configured to send the control signal to administrator the first stimulus from one of the at least two speakers for guiding the animal along the course (Figure 7A), wherein the at least one position sensing device comprises an inertial measurement unit to provide information of the at least one angular position value to the controller (“Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; accelerometers have the ability to measure pitch and roll, while magnetometers measure roll and yaw, so in combination these have the ability to measure the angular position), and the controller is adapted to increase or decrease a volume of the sound on a direction that the animal is heading towards (Figure 2E “the X axis may represent time and the Y axis may represent activation value for stimulation components. Examples of activation value may include amplitude and/or frequency of vibration, force, light, and/or sound, for example. At time T1, vibration motor A may be activated to give directional cue to an animal to turn left. At time T2, vibration motor D may be activated to give directional cue to an animal to turn right.” Paragraph [0090] Figure 2E shows the amplitude increases/decreases depending on the direction the animal should be going), and wherein if the animal has not correct its course within a time period, the controller is configured to send a further control signal to the at least one stimulus device to apply a second stimulus to the animal, (“it may be determined whether the animal has responded to the activation of the one or more stimulation components in a correct or appropriate way. If the animal has not responded correctly, the one or more stimulation components of the animal wearable device may be activated based on the one or more received signals” Paragraph [0168]), the second stimulus being an electric shock (“stimulation components 120-m/120-n may include electrical components to provide electrical stimulation” Paragraph [0081]).
Regarding Claim 2, Marmen discloses the apparatus as claimed in claim 1, wherein the housing comprises or attaches at least one transmitting device adapted to transmit the at least one angular position value from the at least one angular position sensing device to the at least one controller, and to transmit the at least one control signal to the at least one stimulus device if the at least one controller determines or receives a control command that the control action is required (“The computerized controller 130 may also include communication functionality for transmitting and receiving information between the animal wearable device 100 and an external device used by a human” Paragraph [0049]) .
Regarding Claim 3, Marmen discloses the apparatus as claimed in claim 1, wherein the housing comprises or attaches a memory for storing at least the predetermined value relating to the at least one angular position (memory 134; Figure 1B).
Regarding Claim 7, Marmen discloses the apparatus as claimed in claim 1, wherein the at least one angular position is measured in three orthogonal directions, the three orthogonal directions being roll, pitch and yaw (“motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; gyroscope/accelerometer/magnetometer described is capable of determining orientation and motion of the animal in the manner claimed).
Regarding Claim 8, Marmen discloses the apparatus as claimed in claim 1, wherein the angular position is of at least one of the head and the neck of the animal (Figure 4A) is measured in three orthogonal directions, the three orthogonal directions being roll, pitch and yaw (“motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; gyroscope/accelerometer/magnetometer described is capable of determining orientation and motion of the animal in the manner claimed).
Regarding Claim 9, Marmen discloses the apparatus as claimed in claim 1, wherein the housing comprises or attaches at least one navigation means (navigation device 414) that is operatively connected with the at least one controller (Figure 4B), the at least one navigation means is configured to determine a location of the animal as the at least one location value and transmit a signal representing the at least one location value to the at least one controller (Paragraph [0103]).
Regarding Claim 10, Marmen discloses the apparatus as claimed in claim 9, wherein the at least one navigation means is or uses a Global Positioning System (GPS) or a Local Positioning System (LPS) (“Other methods may include the use of GPS, accelerometer, gyroscope, and/or communication signal ranging, including Wi-Fi, cellular, and/or Bluetooth. Navigation device 414” Paragraph [0106]).
Regarding Claim 11, Marmen discloses the apparatus as claimed in claim 9, wherein the at least one navigation means is or uses a Global Positioning System (GPS) and the at least one position value is made up of at least two GPS co-ordinates (“Other methods may include the use of GPS, accelerometer, gyroscope, and/or communication signal ranging, including Wi-Fi, cellular, and/or Bluetooth. Navigation device 414” Paragraph [0106]).
Regarding Claim 12, Marmen discloses the apparatus as claimed in claim 1, wherein the at least one angular position is the at least one angular position relative to a datum or relative to at least read the at least one angular position or the at least one angular position value relating to the at least one angular position (“Other methods may include the use of GPS, accelerometer, gyroscope, and/or communication signal ranging, including Wi-Fi, cellular, and/or Bluetooth. Navigation device 414” Paragraph [0106] “such as by determining the location, orientation, speed, and/or acceleration of the animal in reference to the Earth and relative to known references.” Paragraph [0106]).
Regarding Claim 13, Marmen discloses the apparatus as claimed in claim 1, wherein the at least one angular position is the at least one angular position relative to a horizontal plane (“Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; Accelerometer/gyroscope/magnetometer described is capable of determining motion and/or orientation of the animal in the manner claimed).
Regarding Claim 14, Marmen discloses the apparatus as claimed in claim 1, wherein the at least one angular position is the at least one angular heading of the animal (“Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; Accelerometer/gyroscope/magnetometer described is capable of determining motion and/or orientation of the animal in the manner claimed).
Regarding Claim 15, Marmen discloses the apparatus as claimed in claim 1, wherein the at least one angular position value is the at least one angular position value and the at least one angular position is the course of the animal (“Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; Accelerometer/gyroscope/magnetometer described is capable of determining motion and/or orientation of the animal in the manner claimed)
Regarding Claim 16, Marmen discloses the apparatus as claimed in claim 1, wherein the apparatus is further configured to calculate a change in heading of an animal relative to a boundary (“the one or more determined signals include at least a position, velocity, acceleration, or orientation of the secured device with respect to the one or more boundary conditions” Paragraph [0155]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 128 is rejected under 35 U.S.C. 103 as being unpatentable over Marmen as applied to claim 1 above, and further in view of Kim et al. (US 2013/0157628)
Regarding Claim 128, Marmen discloses the apparatus as claimed in claim 1. Marmen further discloses the apparatus, wherein the at least one controller is configured to control the two speakers to apply the sound at a sound level (SL) between 0% to 100% (Figure 2E; “the X axis may represent time and the Y axis may represent activation value for stimulation components. Examples of activation value may include amplitude and/or frequency of vibration, force, light, and/or sound, for example.” Paragraph [0090]).
Marmen fails to disclose using the equation SL= B1a + B2t, where B1 and B2 are heading gain and time gain respectively, where a is the change in heading off-course, or a heading of the animal after entering a boundary; and t is an elapsed time since the animal was off course or elapsed time after entering the boundary.
While Kim does not specifically disclose the equation SL= B1a + B2t, Kim teaches the controller is configured to control the intensity level of the stimulation based on time and distance the animal is from the boundary (“as the object control unit 200 comes near to a limiting fence line, its intensity increases. At the same time, status information (location, state, departing route, time, etc.) is continuously provided to the handheld master terminal 100. Herein, a sound and stimulation (or a sound and vibration) can only be provided for 10 seconds.” Paragraph [0193]) which is functionally equivalent to the equation stated in the claim. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speakers of Marmen, to increase the sound intensity based on the time, and the distance the animal is from the boundary as taught by Kim, in order to further encourage the animal to stay safe and within the boundary.

Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
Applicant states on page 11 “Marmen contains no teachings about using data from the accelerometer or gyroscope for any purpose similar to detecting least one angular position of at least part of the animal relative the course as at least one position value,” Examiner respectfully disagrees. Marmen states “Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” (Paragraph [0059]). It is well known in the art that accelerometers have the ability to measure pitch and roll, while magnetometers measure roll and yaw, so in combination these have the ability to measure the angular position. Applicant goes on to further state “and the controller receiving that data to perform the control action required to correct at least one angular position of the animal to follow the course in a specific manner as define in claim 1 of the present application.” Marmen clearly discloses using stimulation to direct the animal in a different direction and/or speed once it has been determined the animal is on the correct path (Figures 7B and 7E shows a flow diagram of this process in detail).
Applicant states on page 12 “Although, use of electric components to provide electric stimulation instead of or in conjunction with vibration is disclosed in paragraph [0081] of Marmen, that is not same as using the electric shock should the animal not respond to a first stimulus.” Examiner respectfully disagrees. Marmen discloses the use of electrical stimulation (“stimulation components 120-m/120-n may include electrical components to provide electrical stimulation” Paragraph [0081]) as well as disclosing using different types of stimulation when the animal does not properly respond to the first one (Figure 7E shows multiple types of stimulation after the animal does not correctly respond). 
Applicant states on page 13 “Marmen fails to disclose the following limitation of claim 1: wherein the at least one stimulus device comprises at least two speakers to apply a first stimulus, one speaker being on the left side of the apparatus proximal to the animal's left ear in operation, and the other speaker being on a right side of the apparatus proximal the animal's right ear in operation.” Examiner respectfully disagrees. Marmen discloses multiple speakers attached to the apparatus (“In some embodiments, the stimulation components may also include lights and/or speakers.” Paragraph [0086]; Figure 2B even shows upwards of 10 speakers). In this case, when the collar is worn correctly by the animal (as shown in Figure 4A) there will be at least one speaker near the right ear and at least one speaker near the left ear. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642